MEMORANDUM **
Daniel Cashman appeals pro se from the district court’s dismissal of his habeas petition challenging his minor son’s pretrial detention, and the district court’s order denying his post-judgment motions. We dismiss the appeal as moot.
Because Cashman’s son was convicted subsequent to the filing of the petition in district court and is no longer a pretrial detainee, this appeal is moot. See Barker *683v. Estelle, 913 F.2d 1433, 1440 (9th Cir.1990); Burnett v. Lampert, 432 F.3d 996, 999-1001 (9th Cir.2005).
Although Cashman also seeks to challenge his son’s guilty-plea conviction, his son had not been convicted at the time the habeas petition was filed in district court and, therefore, Cashman’s claim is not cognizable on appeal. See Belgarde v. Montana, 123 F.3d 1210, 1216 (9th Cir.1997).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.